Mr. Chief Justice Shepard
delivered tbe opinion of the Court:
We are constrained to reversé tbe decree in this case, without disposing of tbe substantial questions involved in tbe controversy, for reasons similar to those which governed in tbe recent ease of Roberts v. Consaul, 24 App. D. C. 551.
Tbat ease involved tbe title to certain funds in tbe Treasury of tbe United States, and tbe Treasurer, instead of tbe Secretary, was made a party defendant. Tbe other claimant of tbe fund, to whom tbe Treasurer was about to make tbe payment in accordance with tbe appropriation act of Congress, was a nonresident, and bad not .been served with process in any manner. Tbe judgment of tbe court of claims was in bis favor, and be claimed in bis own right, therefore, and not as administrator, as tbe claimant here does.
Tbe Treasurer demurred upon substantially tbe same grounds presented in tbat of tbe Secretary in this case, except as to tbe matter of foreign administration. Tbe demurrer was overruled, and tbat decree was sustained upon appeal, on tbe ground tbat, *100as between tbe Treasurer on the one hand and the complainant on the other, the fund had a locality in the District of Columbia which, as between them, brought it under the jurisdiction of the court. The Treasurer having no interest in the controversy, the decree was, in effect, interlocutory merely, and the final question of jurisdiction over the fund, as between the real claimants, remains to be decided after the other defendant shall have been brought before the court by proper process.
In this ease notice was given by publication to the real party defendant, but she appeared specially for the single purpose of objecting to the jurisdiction, and her motion or plea has never been acted upon.
The Secretary of the Treasury is not the representative of her interests, yet the contentions on his behalf in support of the decree dismissing the bill are founded thereon. These are: “1. An administratrix appointed by a court of another jurisdiction is not amenable to suit in the District of Columbia. 2. A claim against the United States under the Indian depredation act is not assignable in bankruptcy, but passes only in administration proceedings/
Now, while the administratrix has the full benefit of the dismissal of the bill, she is not in a situation to be concluded by the present determination of these questions. At the same time, their determination would seriously affect her interests if adverse thereto. The situation is analogous to that where an appellate court finds that an indispensable person, whose interests are directly involved, has never been made a party to the proceeding. In such cases the rule is to reverse and remand the cause in order that the defect may be cured. Hoe v. Wilson, 9 Wall. 501, 504, 19 L. ed. 762, 763. The questions raised are both important and difficult, and; without intimating any opinion whatever in regard to them, the decree will be reversed and the cause remanded, in order that the motion of the administratrix may be acted upon, and a final decree rendered settling, as far as practicable, the rights of all parties concerned.
Whether the order restraining the collection of the money appropriated for the payment of the judgments shall be con-*101tinned in force until a final determination of tbe issues between tbe trustee and tbe administratrix, in this jurisdiction or in any other if the trustee be so advised, is a matter which, under the circumstances, must be remitted to the exercise of the discretion of the trial court.
It would seem, however, that such an order might well be made if necessary to preserve the subject-matter of the litigation, with ample provision for indemnity against any injury that might accrue.
In accordance with these views, the decree will be reversed with costs, to be paid, one half by each of the parties to this record, and the cause remanded for further proceedings not inconsistent with this opinion. It is so ordered. Reversed.